Order reversed with ten dollars costs and disbursements, and motion to vacate the previous order denied, with ten dollars costs. Upon delivery of the deed by the referee in foreclosure to the purchasers they became entitled to possession of the premises. (Kilpatrick v. Argyle Co., Inc., 199 App. Div. 753. See, also, section 1675 of the Code, now section 985 of the Civil Practice Act; sections 1632 and 1671 of the Code, now sections 1085 and 121 of the Civil Practice Act.) Blackmar, P. J., Kelly, Jaycox, Manning and Kelby, JJ., concur.